Citation Nr: 0304615	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for PTSD, and 
assigned an initial disability rating of 50 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD results in total occupational 
impairment and severe impairment in interpersonal 
relationships.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  Since this case 
grants the full benefit sought, further assistance is not 
required to assist the veteran in substantiating his claim.

II.  Rating for PTSD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

Under the rating schedule, the criteria for ratings of 50 
percent or higher for mental disorders, including PTSD, are 
as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
....................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The RO granted service connection and a 50 percent evaluation 
for PTSD effective May 26, 2000.  

VA outpatient treatment notes from October 2000 reflect the 
veteran's complaints of anxiety, with grinding of his teeth, 
nightmares, trouble sleeping, and striking out at anyone who 
approached him while he was sleeping.  In November 2000, he 
had a VA mental health consultation.  He reported that his 
anxiety and related symptoms had been present for thirty 
years, but that he had not sought treatment.  He related a 
history of heavy drinking, reduced in recent months.  He 
indicated that after service he had worked as a police 
officer for sixteen years, until he was fired.  He indicated 
that subsequently he had worked for fourteen years operating 
trucks that he owned.  He stated that he could not pass a 
physical required for work as a truck driver because of his 
high blood pressure.  He reported that he was married and had 
two adult children.

The examiner found that the veteran was cooperative, with 
normal speech, and an anxious mood.  The veteran did not 
report having delusions, hallucinations, or suicidal or 
homicidal ideation.  The examiner's impression was alcohol 
dependence and anxiety disorder.  The examiner assigned a 
global assessment of functioning (GAF) score of 65.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (2002).  The examiner started the 
veteran on medication for anxiety.  On follow-up two weeks 
later, the veteran reported improvement, including 
improvement in sleep, since starting on medication for 
anxiety.

On VA examination in January 2001, the veteran reported a 
thirty-year history of psychological problems, including 
anxiety, sleep disturbance, nightmares, flashbacks, volatile 
temper, depression, and detachment.  He stated that he had 
nightmares one or two times a week, and flashbacks several 
times a week.  He indicated that he used to drink, but had 
stopped several months earlier because of taking medication 
for his heart.  He indicated that he was in VA outpatient 
mental health treatment, with medication, and visits every 
two to three weeks.  The veteran described traumatic 
experiences during his service as a platoon sergeant in 
combat in Vietnam.  He noted having witnessed the violent 
deaths of men in his platoon and Vietnamese villagers, 
including children.

The veteran reported that he had worked after service as a 
police officer until 1986, when he was fired after an off-
duty incident in which he lost his temper and hit someone in 
the face with a gun butt.  He reported that he did hauling 
with a dump truck after that, but lost his conveyance license 
due to high blood pressure.  He stated that he could not 
handle disagreements, that he became easily upset, and that 
he had a volatile temper; and that these types of behavior 
had led to his unemployment.  He reported that he lived with 
his wife, and did some chores at home.  He stated that he had 
one friend he talked to occasionally, and that he sometimes 
worked on an old car.

The examiner found that the veteran was alert and 
cooperative, with no loose associations or flight or ideas.  
His mood was quite tense and at times tearful, and his affect 
was appropriate.  He reported having nightmares and 
flashbacks.  There was no evidence of delusions, 
hallucinations, suspiciousness, or homicidal or suicidal 
ideation.  His remote and recent memory were good, and his 
insight appeared to be adequate.  The examiner's diagnoses 
were PTSD, and alcohol abuse in early remission.  The 
examiner assigned a GAF score of 50, due to serious 
impairment in social and occupational functioning.

In August 2001, the veteran had a psychiatric evaluation by 
H. Ezell Branham, Jr., M.D.  The veteran reported that, 
beginning in service, and continuing as he worked as a police 
officer after service, he had trouble sleeping, with 
nightmares about Vietnam.  He had intrusive thoughts about 
Vietnam that he could not stop.  He got into altercations at 
work, and had a particularly hard time getting along with 
superior officers.  He had a very short fuse, and would lose 
his temper and do inappropriate things.  His problem 
behavior, and a particular off-duty altercation, caused him 
to be fired.  In other work he tried to do, such as truck 
driving, he also had trouble getting along with people, and 
frequently lost his temper and got into altercations.  At 
home, his children felt that he treated them as though they 
were soldiers and he was a drill sergeant.

The veteran indicated that he had trouble sleeping, and that 
he awoke from Vietnam nightmares sweating and with his heart 
racing.  He stated that he felt tired all the time.  He 
reported crying spells.  He described intense feelings of 
depression, and periods of marked anxiety with heart racing, 
sweating, and difficulty concentrating.  He indicated that he 
had problems with his appetite, and had lost weight because 
he did not feel like eating.  He stated that he spent a lot 
of time isolating himself, staying in his garage and avoiding 
interacting with people.  He reported marked concentration 
problems and difficulty with memory, making it difficult to 
attempt to work.  He reported having no hobbies and very 
little leisure activity.

Dr. Branham found that the veteran cooperated with the 
interview and volunteered information.  The veteran became 
tearful when talking about heavily emotional issues.  Dr. 
Branham stated that the veteran's memory was basically 
intact, although there were gaps in his memory of his time in 
service.  He found that the veteran had a fairly appropriate 
affect, but poor judgement.  He noted that the veteran had a 
lot of difficulty interacting with people, with abrupt and 
inappropriate behavior at times.  He reported that the 
veteran had vivid and intense nightmares, flashbacks, and 
intrusive thoughts about Vietnam.  He found that there were 
no hallucinations, delusions, or thought disorder.  The 
diagnostic impression was PTSD "with concentration problems, 
isolation, and unemployability," and with a GAF score of 25.

VA outpatient treatment notes show ongoing mental health 
treatment in 2001 and 2002 for PTSD with anxiety and 
depression.  The veteran continued on medications for anxiety 
and insomnia.  In December 2001, he stated that his 
depression had decreased during the year he had been in 
treatment.  In May 2002, he reported improvement, but 
continued flashbacks and nightmares.

Dr. Branham concluded that the veteran's PTSD made him 
unemployable.  The veteran has not worked full time for many 
years, and has stopped even part time work, although 
hypertension combined with PTSD effects on behavior in 
bringing his part time work to an end.  

While VA examiners and Dr. Branham have assigned widely 
differing GAF scores, two of the three scores assigned are 
consistent with inability to work.  The evidence, although 
mixed, tends to indicate that the veteran's PTSD alone, apart 
from his hypertension, is sufficiently disabling to produce 
total occupational impairment.

The veteran's social impairment due to PTSD is severe, 
although not complete.  He has a longstanding marriage, and 
is able to interact with his grown children, but he spends 
much time isolating himself in his garage.  He is prone to 
temper outbursts and altercations in interactions outside his 
immediate family, and he has few, if any, friends or outside 
interests.  Overall, the evidence shows severe social 
impairment, and a condition approaching or meeting total 
occupation impairment.  38 C.F.R. § 4.7.  Giving the benefit 
of the doubt to the claimant, as required by 38 U.S.C.A. 
§ 5107, the Board finds that the veteran's PTSD disability 
more closely approximates the criteria for a 100 percent 
rating than that for a 70 percent rating.  Accordingly, a 100 
percent rating is granted.

Although the extent of the veteran's disability to PTSD has 
been described more fully in later evaluations, the evidence 
suggests that his occupational and social impairment have 
been at similar levels throughout the period since the 
effective date of service connection.  Therefore, it is not 
necessary to assign staged ratings, and a 100 percent rating 
is assigned for the entire period.


ORDER

Entitlement to an initial disability rating of 100 percent 
for PTSD is granted, effective from the date of service 
connection.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

